Opinion issued August 9, 2012




                                     In The

                              Court of Appeals
                                    For The

                          First District of Texas
                           ————————————
                              NO. 01-12-00139-CV
                           ———————————
                       ANTHONY BROWN, Appellant
                                       V.
 ALLIED WASTE SERVICES, INC. aka ALLIED WASTE INDUSTRIES,
                      INC., Appellee



                   On Appeal from the 215th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2010-34004


                         MEMORANDUM OPINION

      Appellant, Anthony Brown, has neither paid the required filing fee for this

appeal nor established indigence for purposes of appellate costs. See TEX. R. APP.

P. 5 (“A party who is not excused by statute or these rules from paying costs must
pay—at the time an item is presented for filing—whatever fees are required by

statute or Supreme Court order.”), 20.1 (listing requirements for establishing

indigence); see also TEX. GOV’T CODE ANN. § 51.207 (Vernon Supp. 2011), §

51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of

appeals); Order Regarding Fees Charged in Civil Cases in the Supreme Court and

the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation,

Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app.

A § B(1) (listing fees in court of appeals). The filing fee was due on February 27,

2012. After being notified that this appeal was subject to dismissal for failure to

pay the filing fee, appellant did not adequately respond. See TEX. R. APP. P. 5

(allowing enforcement of rule); 42.3(c) (allowing involuntary dismissal of case).

      We dismiss the appeal for failure to pay the filing fee. We dismiss any

pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Jennings and Keyes.




                                         2